Title: To Benjamin Franklin from the Comte de Tressan, 24 June 1777
From: Tressan, Louis-Elisabeth de La Vergne, comte de
To: Franklin, Benjamin


Monsieur et tres illustre Confrere
A paris ce 24 juin 1777
Si j’etois plus jeune je vous demanderois pour moy mesme la Grace que j’ose vous demander pour mon fils; il sera plus heureux que moy si vous le mettez a portéé de se rendre utile a la plus juste de touttes les causes, et de Recevoir de vos braves et vertueux compatriotes, des Lecons et des Exemples de justice de Bienfaisance et de fermeté d’ame. Mon fils ainé a fait la guerre; ses sentimens sont eprouvés et digne des anciens La vergne Tressan et Montbasin du Languedoc qui souvent ont repandu leur Sang pour combattre le fanatisme et la servitude, et dont il est le chef apres moy. Mon fils a servi dans l’Etat major avec reputation, il est colonel depuis 7 ans. C’est le fils d’un des plus anciens Lieutenans generaux de france, il a eté Elevé Monsieur par un pere qui a l’honeur depuis pres de 30 ans d’estre Membre des academies des Sciences de paris, Londres, Edimbourg, Berlin et surtout, qui se glorifie d’estre votre confrere.
Il est fils d’une Russel Waltam, mais son oncle chef d’une branche Malheureuse (quoyque reconuë par le duc de Bedford), est comandant des Europeans au service D’Ader-aly-Kan dans l’inde ou il a la confiance et l’estime de ce brave prince Mogol, et avec lequel il peut mettre le sage et illustre Congres dans une corespondance intime.
Voila Monsieur et tres illustre Confrere les Titres que j’ose reclamer en faveur de mon fils, donez moy vos ordres pour luy, il s’y rendra sur le champ, et je joindray le reste de ma vie les sentimens de la plus juste et de la plus tendre reconoissance a l’admiration que j’ay pour vous depuis longtemps et au respectueux attachement avec lequel j’ay l’honeur d’estre Monsieur et tres illustre confrere Votre tres humble et tres obeïssant serviteur
Le COMTE DE TressanL[ieutenan]t g[énéra]l des arméés de france

Mes anciens amis Mrs. Elie de Beaumont et de St Lambert ont bien voulu se charger de vous parler de Mons fils, j’espere que Messrs. D’alembert et de Mallesherbes Vous diront aussi Mon tres illustre confrere (si vous leur parlez de Moy) que je suis digne que vous favorisiez Ma demande et que vous aprouviez mes Motifs.

 
Notation: Le Cte De Tressan Paris Le 24 juin
